DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.
Allowable Subject Matter
Claims 1-4, 7-18 and 21-27 are allowed.
The present invention relates to the display of computer-generated content of a data object under a sharing restriction, wherein the computer-generated content comprises replacement content substituted for graphic content of a portion of the data object.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Rogers et al (US 2016/0180598 A1) discloses the claimed: electronic device (Rogers: fig. 1; [0064]), comprising: one or more processors (Rogers: fig. 1, ‘processor’ 120; [0064]); and memory storing one or more programs configured to be executed by the one or more processors (Rogers: fig. 1, ‘memory’ 130, ‘ROM’ 140, ‘RAM’ 150; [0068-0069]), the one or more programs including instructions for: receiving requests for launching applications in the 3D computer-generated reality environment (Rogers: [0095], discussing the execution of applications by ‘double clicking’ on displayed objects), implicitly discloses initiating a process of a first application, initiating a process of a second application different from the process of the first application (Rogers: [0090], launching a ‘jump’ app to have an avatar perform a jumping animation (first application), figs. 11-12, showing a procedure for ‘dragging’ an object from one location to another; [0128], initiating a ‘drag’ application to move an object from one location to another location (second application different from the first application)), implicitly discloses rendering, a three-dimensional representation of the first data object and a three-dimensional representation of the second data object in the three-dimensional computer-generated reality environment (Rogers: [0090], triggered event causes a source application to render and stream animation of a jumping avatar, figs. 11-12, showing a procedure for ‘dragging’ a rendered object from one location to another; [0128], disclosing a ‘drag’ application for moving a rendered object to a location in the 3D virtual environment), and discloses causing a display of the rendered three-dimensional computer-generated reality environment (Rogers: fig. 6, illustrating the display of a user’s current view of a virtual environment; [0021], central processor renders a unique view of the 3D virtual environment, [0028], disclosing steps of creating and rendering a 3D virtual environment which is then output to each of a plurality of user devices for display by the plurality of user devices), while
Peuhkurinen A.E. (US 2014/0313197 A1) implicitly discloses receiving a first input indicative of a request to launch a first application in a three-dimensional computer-generated reality environment (Peuhkurinen: fig. 4, ‘display server’ 11 → P1 → object 14 (launch of first object); [0089], display server accepts registration of new application processes to it, and then assists in generating a visualization of the application process, as illustrated in fig. 5 (reception of a request to launch the first application is implied)), and in response to receiving the first input, initiating a process of the first application (Peuhkurinen: fig. 2, illustrating a first cube 1 and a second cube 2; [0088-0089], first 3D cube 1 (object of first application) … changes to respective scene graphs (e.g., location, rotation, scaling of cube object, etc.); please note, location, rotation, or scaling changes to Peuhkurinen’s first cube object implies an input that then causes the change(s) to the first cube object); implicitly discloses receiving a second input indicative of a request to launch a second application different from the first application in the three-dimensional computer-generated reality environment (Peuhkurinen: fig. 4, ‘display server’ 11 → P2 → object 18 (second data object provided by process P2 to ‘display server’ 11); [0089], display server accepts registration of new application processes to it, and then assists in generating a visualization of the application process, as illustrated in fig. 5 (reception of a request to launch the second application is implied)); and discloses in response to receiving the second input, initiating a process of the second application different from the process of the first application (Peuhkurinen: fig. 2, illustrating a first cube 1 and a second cube 2; [0088-0089], second 3D cube 2 (object of second application) … changes to respective scene graphs (e.g., location, rotation, scaling of cube object, etc.); please note, location, rotation, or scaling changes to Peuhkurinen’s second cube object implies an input that then causes the change(s) to the second cube object).
In addition, Peuhkurinen also discloses providing to a process of an operating system of the electronic device, by the process of the first application, data object data for a first data object, wherein: the process of the operating system is different from the process of the first application and from the process of the second application (Peuhkurinen: fig. 4, ‘display server’ 11 → P1 → object 14 (first data object provided by process P1 to ‘display server’ 11); [0030], disclosing a first process running in a first application on an operating system of a computer system, and a second process running in a second application on the operating system of the computer system, [0098-099], disclosing scene nodes (e.g., car 14 – first data object) comprise relative location and rotation information (data object data)), providing to the process of the operating system, by the process of the second application, a second data object different from the first data object (Peuhkurinen: fig. 4, ‘display server’ 11 → P2 → object 18 (second data object provided by process P2 to ‘display server’ 11)); rendering, by the process of the operating system of the electronic device, a three- dimensional representation of the first data object in the three-dimensional computer-generated reality environment (Peuhkurinen: fig. 5, illustrating rendered objects of scene graph 400; [0089], providing a discussion of how the operating system of the display server makes it possible for individual application processes to occur, and send their scene graph to the display server which then composites them to render visualizations of the overall scene graph, and [0097], “FIG. 5 shows a schematic diagram illustrating a rendering result 500 of the scene graph 400 depicted in FIG. 4 ... The scene graph 400 comprises the nodes depicted in FIG. 4; i.e., the house with basement 15 and roof 16, the car 14 and the tree 18”); discloses rendering, by the process of the operating system of the electronic device, a three- dimensional representation of the second data object in the three-dimensional computer-generated reality environment (Peuhkurinen: fig. 5, illustrating rendered objects of scene graph 400; [0089], providing a discussion of how the operating system of the display server makes it possible for individual application processes to occur, and send their scene graph to the display server which then composites them to render visualizations of the overall scene graph, and [0097], “FIG. 5 shows a schematic diagram illustrating a rendering result 500 of the scene graph 400 depicted in FIG. 4 ... The scene graph 400 comprises the nodes depicted in FIG. 4; i.e., the house with basement 15 and roof 16, the car 14 and the tree 18”); and causing a display of the rendered three-dimensional computer-generated reality environment (Peuhkurinen: fig. 5, showing a rendering result of objects in scene graph 400; please note, first data object (e.g., car 14) and second data object (e.g., tree 18) are displayed; [0099], nodes may comprise 3D resources, such as texture, shader and mesh), with
Gower et al (US 2015/0222730 A1) teaching display information includes a first portion that is subject to a sharing restriction and a second portion that is not subject to the sharing restriction (Gower: fig. 1, illustrating display information 112; [0051], disclosing a ‘private’ sub graph and a ‘shared’ sub graph that may be provided to a client, where a ‘private’ sub graph can only be seen by the client and a ‘shared’ sub graph may be seen by other clients, [0132], nodes may comprise ‘properties’, ‘slots’, and ‘labels’ which, collectively, are called ‘features’), and the display information includes the second portion without including the first portion (Gower: [0824 – 0829], “feature visibility ... As well as allowing nodes to be hidden using a magic=hide property, or made secret using a magic=secret property it can also be beneficial to allow individual features of a node to be made hidden or secret ... visibility=visible (the feature is visible-assuming its parent is) ... visibility=secret (the feature is secret, i.e. it won't be transmitted to the client)“ (Gower’s visible node is transmitted to the client, and since Gower’s ‘secret’ node is not transmitted to the client, the display information does not include the ‘private’ sub graph)); rendering first display information corresponding to the first portion of the first display information (Gower: [0051], ‘private’ sub graph is not shared with other clients, [0068, 0131], ‘shared’ part of graph is available to a plurality of clients (therefore, displayed/rendered information on a client may have ‘shared’ information displayed without displaying information that is ‘private’ to another client)), and causing a display of a rendered 3d environment corresponding to the first portion of the first display information (Gower: [0068, 0131], ‘shared’ part of graph is available to a plurality of clients, [0216], rendering algorithm, [1011], rendering 3d scenes).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “substituting graphic content corresponding to the first portion of the first data object with replacement content ... rendering, by the process of the operating system of the electronic device, a three-dimensional  representation of the first data object in the three-dimensional computer-generated reality environment with the replacement content substituting the graphic content corresponding to the first portion of the first data object ... causing a display of the rendered three-dimensional computer-generated reality environment with the replacement content substituting the graphic content corresponding to the first portion of the first data object”.
As per independent claims 15 and 24, these claims are also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Iskandar et al (US 11,157,739 B1 (applicant provided prior art – see 03 February 2022 IDS); concept similar to claimed display of replacement content, where the replacement content has been substituted for graphic content of a portion of a displayed object, col. 12:15-42. Iskandar reference, however, has same assignee and does not qualify as prior art).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611